Citation Nr: 0521483	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-02 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, evaluated as 10 percent disabling as of May 7, 2003.  

2.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss, prior to May 7, 2003.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served in excess of 20 years of active duty and 
retired in November 1986.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision of the Columbia, South Carolina Department of 
Veterans Affairs (VA) Regional Office (RO), which denied a 
compensable rating for bilateral hearing loss.  In June 2003, 
the noncompensable rating for bilateral hearing loss was 
increased to 10 percent, effective May 7, 2003.  

In October 2003, the veteran testified at a Travel Board 
hearing in Columbia, South Carolina, before the undersigned, 
who has been designated by the Chairman of the Board as a 
Veterans Law Judge to conduct the hearing on appeal, and to 
make the final determination in this claim.  A copy of the 
hearing transcript is of record in the claims folder.  

In March 2004, this claim was remanded for further 
development.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  Results of the August 2002 VA audiometric examination 
correspond to a Level I hearing in the right and left ears.  

2.  Results of the May 2003 VA audiometric examination 
correspond to a Level IV hearing in the right ear and level V 
hearing in the left ear.  

3.  Results of the January 2005 VA audiometric examination 
correspond to a Level V hearing in the right ear and a level 
IV in the left ear.  


CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss prior to 
May 7, 2003, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2003).  

2.  A rating in excess of 10 percent for bilateral hearing 
loss since May 7, 2003, is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decisions on 
appeal, together with the statement of the case, and the 
supplemental statements of the case, adequately informed the 
veteran of the types of evidence needed to substantiate his 
claim for increased rating for bilateral hearing loss.  
Furthermore, the RO sent letters to the veteran in May 2002, 
April 2004, and December 2004, which asked him to submit 
certain information, and informed him of the elements needed 
to substantiate his claims.  In accordance with the 
requirements of the VCAA, the letters informed the veteran 
what evidence and information VA would be obtaining.  The 
letters explained that VA would make reasonable efforts to 
help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied with respect to the increased schedular rating 
claims.   

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  Although complete content complying notice may 
not have occurred here prior to the rating action appealed, 
it was eventually accomplished together with appropriate 
subsequent process, including the conduct of a hearing at 
which the veteran testified.  Thus, the Board considers any 
irregularity with respect to timing of the notice to be 
harmless.   

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  He underwent three examinations during this 
rating period in connection with his claim.  

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Bilateral hearing loss 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

VA disability compensation for impaired hearing is derived 
from the application in sequence of two tables.  See 38 
C.F.R. § 4.85(h), Table VI, Table VII.  Table VI correlates 
the average pure tone sensitivity threshold (derived from the 
sum of the 1000, 2000, 3000, and 4000-Hertz thresholds 
divided by four) with the ability to discriminate speech, 
providing a Roman numeral to represent the correlation.  Each 
Roman numeral corresponds to a range of thresholds (in 
decibels) and of speech discriminations (in percentages).  
Level I represents essentially normal acuity, with Level XI 
representing profound deafness.  The table is applied 
separately for each ear to derive the values used in Table 
VII.  Table VII prescribes the disability rating based on the 
relationship between the values for each ear derived from 
Table VI.  See 38 C.F.R. § 4.85.  

During this appeal period, the veteran underwent a VA 
audiology examination in August 2002.   Pure tone thresholds, 
in decibels, were as follows:





HERTZ



1000
2000
3000
4000
LEFT
20
40
70
75
RIGHT
40
35
70
80

Average pure tone thresholds were 51 decibels in the left 
ear.  Speech recognition ability was 94 percent in the left 
ear.  Average pure tone thresholds were 56 in the right ear.  
Speech recognition was 94 percent in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 50 and 57 with the line for 
percent of discrimination from 92 to 100, the resulting 
numeric designation for the left ear is I.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 92 to 100, the resulting numeric 
designation for the right ear is level I.  Level I and I 
hearing acuity combined equates to a noncompensable 
evaluation.  38 C.F.R. § 4.85, Table VII.  

The veteran underwent additional VA examination in March 
2003.  Pure tone thresholds, in decibels, were elevated as 
compared to speech reception thresholds.  It was difficult to 
establish 50 percent speech reception threshold.  The 
examiner indicated that the veteran used half words and was 
re-instructed frequently.  Speech audiometry was not 
attempted because according to the examiner, the veteran was 
not cooperating.  

The examiner found the results not to be adequate for rating 
purposes.  

The veteran underwent additional VA examination in May 2003.  
Pure tone thresholds, in decibels, were as follows:








HERTZ



1000
2000
3000
4000
LEFT
40
55
80
85
RIGHT
35
35
70
80

Average pure tone thresholds were 65 decibels in the left 
ear.  Speech recognition ability was 72 percent in the left 
ear.  Average pure tone thresholds were 55 in the right ear.  
Speech recognition was 80 percent in the right ear.  The 
examiner indicated that the results were considered to have 
fair to poor reliability.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 68 to 74, the resulting 
numeric designation for the left ear is V.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 50 and 57 with the line for percent of 
discrimination from 76 to 82, the resulting numeric 
designation for the right ear is level IV.  Level V and IV 
hearing acuity combined equates to a 10 percent evaluation.  
38 C.F.R. § 4.85, Table VII.  

In October 2003, the veteran underwent a VA Travel Board 
hearing.  He asserted that his hearing continued to worsen 
and that he had to update his hearing aids every three years.  
He also testified that he had to go to another VA clinic to 
get his hearing tested because the Columbia VA examiner 
indicated that he was uncooperative.  He maintained that he 
was not uncooperative but that she was rude to him and that 
he did not respond during the testing because he was unable 
to hear her.  

Pursuant to the Board's March 2004 Board remand, the veteran 
underwent additional VA examination in January 2005.  Pure 
tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
LEFT
25
45
80
85
RIGHT
35
35
75
85

Average pure tone thresholds were 59 decibels in the left 
ear.  Speech recognition ability was 80 percent in the left 
ear.  Average pure tone thresholds were 58 in the right ear.  
Speech recognition was 72 percent in the right ear.  

By intersecting the column in Table VI for average puretone 
decibel loss falling between 58 and 65 with the line for 
percent of discrimination from 76 to 82, the resulting 
numeric designation for the left ear is IV.  By intersecting 
the column in Table VI for average puretone decibel loss 
falling between 58 and 65 with the line for percent of 
discrimination from 68 to 74, the resulting numeric 
designation for the right ear is level V.  Level IV and V 
hearing acuity combined equates to a 10 percent evaluation.  
38 C.F.R. § 4.85, Table VII.  

Under the foregoing circumstances, there is no basis for 
assignment of a higher evaluation prior to or after 
May 7, 2003.  Pursuant to the Board's remand in March 2004, 
additional VA medical records were sought from 2001.  Records 
associated with the claims folder were duplicates.  These 
records were private records and not VA audiometric 
examination reports.  These records did not include a 
controlled speech discrimination test (Maryland CNC), and 
therefore, could not be used for rating purposes.  See 
38 C.F.R. § 4.85.  Assignment of a specific disability 
evaluation for hearing loss is achieved by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned, after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In this regard, the Board notes that the provisions of 38 
C.F.R. § 4.86 concerning exceptional patterns of hearing 
impairment do not apply to the veteran's situation as the 
medical findings do not reflect the circumstances as 
described in this regulation.  Therefore, the veteran does 
not warrant a compensable rating prior to May 7, 2003, nor 
does he warrant more than a 10 percent rating after 
May 7, 2003.  


ORDER

A compensable rating for bilateral hearing loss prior to 
May 7, 2003, is denied.  

An increased rating for bilateral hearing loss since 
May 7, 2003, is denied.  



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


